DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The application has been transferred to a new Examiner (Andre Pierre-Louis) for further examination.
2.	The amendment filed on 02/07/2022 has been received and fully considered.
3.	Claims 42-51, 56-59, 61-62, and 66-71 are presented for examination.
4.	Regarding the specification’s objection, the Examiner withdraws the objection in view of the amendment, including the cancelation of paragraphs [0118]-[0120].
5.	As per the rejection under 35 USC 112, the Examiner withdraws the rejection in view of the amendment.
Response to Arguments
6.	Applicant's arguments, with reference to the rejection under 35 USC 101, filed 02/07/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “Claims 42, 56 to 58, 61, 62, 70, and 71, recite, among other features: “providing the corrected axis position of the spherocylindrical refraction to adapt the spectacles to the head, ...” and that …., instead of constituting extra-solution activity, the claim recitations are at the core of the claimed subject matter because the corrected axis position represents the culmination of all previously performed claim recitations. Thus, instead of reciting a generic concept, 1.e., apply it, the recitation is tightly bound to the previous claim recitations because all activities occur in an orderly, logical sequence. What is more, the generic phrase “apply it” may be used for a variety of activities, whereas the above quoted claim recitation only acquires meaning within the context of all prior claim recitations.”, the Examiner respectfully notes that the claims, as currently constructed, are clearly directed to abstract idea. While the claims recite step to provide the corrected axis position…, said providing step merely amount to insignificant post-solution activities and thus clearly do not amount to more than the recited abstract and do not provide anything more significant to the recited abstract as constructed. Therefore, the rejection is maintained by the Examiner. As per Applicant’s assertions that: “Moreover, contrary to the assertion in the Office action, the instant claims integrate the alleged abstract idea into a practical application. In particular, by providing the above quoted claim features, it is now even more apparent that a practical application is claimed. In particular, as noted in paragraph [0036] of the instant specification, the claimed subject matter allows to correct the axis of spherocylindrical refraction to the habitual head posture to compensate for the fact that, without providing the corrected axis position of the spherocylindrical refraction to adapt the spectacles to the head, the axis of the cylindrical correction of the spectacle lenses is not rotated by the angle of the lateral inclination with respect to the refraction situation. The claimed subject matter, therefore, ensures that the axis position is aligned correctly to the eye, as taught in paragraph [0037] of the specification. Accordingly, as evidenced by the instant specification, the claimed subject matter is directed to a practical application”, the Examiner respectfully disagrees and asserts that the claims do not in any way integrate the recited abstract to a practical application, as asserted by the Applicant. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.', and”, could clearly amount to post-solution activities.

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.1	Claims 42-51, 56-59, 61-62, and 66-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
Regarding independent claim 42 
The claim(s) recite(s) determining at least one of a corrected head posture or a corrected spectacle frame alignment by at least partially manually correcting at least one of the head posture...or of the spectacle frame alignment... which are considered to be mental steps. The limitations of determining a corrected head posture or corrected spectacle frame as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a person to manually decide a correct position. The claims further recite “determining an angle of inclination on a basis of at least one of the corrected head posture or the corrected spectacle frame alignment; and obtaining a corrected axis position of the spherocylindrical refraction by correcting the obtained axis position of the spherocylindrical refraction in an amount of the determined angle of inclination” which are considered to be mathematical concepts. “Calculating an angle of inclination and adjusting an axis position based on the angle of inclination” is also directed to mathematical manipulation of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two  (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element — computer. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function. The additional element amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (1.e., “obtaining a spectacle parameter configured to adapt spectacles to a head of a person’ [See MPEP 2106.05 (insignificant extra-solution activity)]), “displaying a representation of the head of in a head posture or a representation of the head with a spectacle frame in a spectacle frame alignment’ [See MPEP 2106.05 (insignificant extra-solution activity)], “providing an axis position of a soherocylindrical refraction of the person’ [See MPEP 2106.05 (insignificant extra-solution activity, data gathering step)]), “providing the corrected axis position of the spherocylindrical refraction to adapt the spectacles to the head’ [See MPEP 2106.05 (insignificant extra- solution activity)]). The obtaining a spectacle parameter and displaying a representation limitation is merely interpreted as a data gathering step and displaying step. The providing an axis position is interpreted as a data gathering step. The providing the corrected axis position to adapt the spectacles to the head is interpreted as extra solution activity. Additionally, the MPEP mentions that “When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished’ and “By way of example, in Intellectual Ventures | v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.” 850 F.3d at 1339-40; 121 USPQ2d at 1945-46.
The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words “apply it”. Similarly, providing the corrected axis position to adapt the spectacles to the head is equivalent to the words “apply it”. Nothing in the claims indicate what specific steps were undertaken other than merely using the abstract idea in the context of spectacles. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Obtaining a parameter, displaying a representation, and providing an axis position is insignificant extra-solution activity. Providing the corrected axis position to adapt the spectacles to the head is equivalent to the words “apply it’. Nothing in the claims indicate what specific steps were undertaken other than merely using the abstract idea in the context of spectacles. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.
7.2	Dependent claims 43-51, and 66-69 are further drawn to mental steps which are used to further define the parameter correction. Such limitations include, for example, Claim 43: spectacle parameter is a centration parameter; Claim 47: correcting axis position according to inclination or frame alignment; Claim 50: identification of points; Claim 51: determining spherocylindrical refraction and centration parameter based on irises of the eyes which are mental steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
7.3	The claims further recite additional elements of Claim 44: displaying effected with a display means (mere instructions to apply the exception using a generic computer component and insignificant extra solution activity); Claim 45: effecting manual correction with input 
7.4	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer component amounts to no more than mere instructions to apply the exception and insignificant extra solution activity. Obtaining inputs and recording an image (insignificant extra-solution activity — data gathering) and displaying/presenting data (insignificant extra-solution activity) are insignificant 
7.5	Claim 56-59, 61-62 recite similar limitations as claims 42 and 51. All the limitations contained in claims 56-59 are also contained in claims 42 and 51. Therefore, claims 56-59 are rejected similarly.
7.6	 Regarding independent claim 61-62, 70-71
Step 2A — Prong One 
The claim(s) recite(s) correcting the spectacle parameter based on at least one of a corrected head posture or a corrected spectacle frame alignment; and determining the at least one of the corrected head posture or the corrected spectacle frame alignment by: an at least partial manual correction of at least one of the head posture... or of the spectacle frame alignment...to include confirming the corrected axis position of the spherocylindrical refraction… which are considered to be mental steps. The limitations of determining a corrected head posture or corrected spectacle frame and correcting a parameter as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “display means’, “correction means”, and “input means”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” and “correcting” in the context of this claim encompasses a person to manually decide a correct position and correcting a parameter based on the decision. The claims further recite determining an angle of inclination 
Step 2A — Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element — display means, correction means, input means, determining means, obtaining means, and provision means. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function. See Fig.1A of instant application. The additional element amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “obtaining an axis position of a spherocylindrical refraction of a person’ [See MPEP 2106.05 (insignificant extra-solution activity, data gathering)]), “displaying a representation of the head of in a head posture or a representation of the head with a spectacle frame in a spectacle frame alignment’ [See MPEP 2106.05 (insignificant extra-solution activity)], “providing the corrected axis position of the spherocylindrical refraction to adapt the spectacles to the head’ [See MPEP 2106.05 (insignificant extra-solution activity)]). The obtaining an axis position and displaying a 
In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words “apply it”. Similarly, providing the corrected axis position to adapt the spectacles to the head is equivalent to the words “apply it”. Nothing in the claims indicate what specific steps were undertaken other 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Obtaining a parameter, displaying a representation, and providing Application/Control Number: 16/728,147 Page 16 Art Unit: 2127 an axis position is insignificant extra-solution activity. Providing the corrected axis position to adapt the spectacles to the head is equivalent to the words “apply it”. Nothing in the claims indicate what specific steps were undertaken other than merely using the abstract idea in the context of spectacles. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.
7.7	Dependent claims 66-69 are further drawn to mental steps which are used to further define the parameter correction. Such limitations include, for example, Claim 66: determining a corrected head posture or corrected spectacle frame alignment and correcting a spectacle parameter which are mental steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claims further recite additional elements of Claim 66: processor, computer program, and displaying representation (mere instructions to apply the exception using a generic computer component and insignificant extra solution The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer component amounts to no more than mere instructions to apply the exception and insignificant extra solution activity. Obtaining and recording an image (insignificant extra-solution activity — data gathering) and displaying/presenting data (insignificant extra-solution activity) are insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology.
7.8	Therefore, claims 42-51, 56-59, 61-62, and 66-71 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	8.1	Kubitza et al. (USPG_PUB No. 2012/0182521) teaches a method ad apparatus for determining the habitual head posture. 
9.	Claims 42-51, 56-59, 61-62, and 66-71 are rejected. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        March 8, 2022